Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                           Page 1 of 27 PageID 1121




November 16, 2020

Ryan L. Marlatt
Lewis Brisbois Bisgaard & Smith LLP
24 Greenway Plaza, Suite 1400
Houston, Texas 77046

Steven Augustine
Thompson, Coe, Cousins & Irons, LLP
One Riverway, Suite 1400
Houston, Texas 77056


Re:       Justin Moore and Judith Moore v. DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety
          USA, Capital Safety Group, and DBI/SALA; SafeWorks, LLC d/b/a Power Climber Wind; and
          Power Climber BVBA d/b/a Power Climber Wind


Dear Mr. Marlatt and Mr. Augustine:

Pursuant to your request we performed the procedures described below for the purpose of
evaluating the August 14, 2020 economic analysis of the “present value of the economic loss as
a result of the injury of Mr. Justin Moore” (“Mr. Moore”), prepared by John A. Swiger, Ph.D. (“Dr.
Swiger”) (the “Swiger Report”). 1 We also calculated Mr. Moore’s monthly net earning capacity.


PROCEDURES

In order to reach our conclusions, we performed the following procedures:

      •   Reviewed the documents listed in Exhibit A to this report.
      •   Reviewed the deposition of Mr. Moore taken September 24, 2020. 2
      •   Analyzed the assertions and opinions set forth in the Swiger Report.
      •   Reviewed the Rodney Isom, Ph.D., C.R.C. Preliminary Rehabilitation Plan Report for Mr.
          Moore, dated August 7, 2020 (the “Isom Report”). 3
      •   Reviewed the Arthur Joyce, Ph.D., ABN Report of Neuropsychological Evaluation of Mr.
          Moore, dated July 31, 2020 (the “Joyce Report”). 4


1 John A. Swiger, Ph.D., Business and Economic Consultant, Present Value of the Economic Loss as a Result of

the Injury of Justin Moore, an Economic Analysis, dated August 14, 2020 (PLG SWIGER 000001-PLG SWIGER
000034).
2 Justin Moore Deposition taken September 24, 2020.
3 Rodney Isom, Ph.D., C.R.C., of Isom Rehabilitation Consulting, Preliminary Rehabilitation Plan Report for Justin

Moore, dated August 7, 2020 (PLG ISOM 000001-PLG ISOM 000040).
4 Arthur Joyce, Ph.D., ABN Report of Neuropsychological Evaluation of Justin Moore, dated July 31, 2020 (PLG

JOYCE 000001-PLG JOYCE 000037).



                                                                                                  EXHIBIT 11
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                           Page 2 of 27 PageID 1122




     •   Reviewed the Jacqueline Kelly, MD, CLCP Life Care Plan for Mr. Moore, dated May 27,
         2020 (the “Kelly Life Care Plan”). 5
     •   Reviewed the Robert D. Cox, MA, CRC, LPC-S (“Mr. Cox”) Vocational Rehabilitation Report
         for Mr. Moore, dated November 12, 2020 (the “Cox Report”). 6
     •   Reviewed the Ginny Stegent, RN, CRRN, CDMS, CLCP Evaluation and Preliminary Life Care
         Plan Report for Mr. Moore, dated November 12, 2020 (the “Stegent Life Care Plan”). 7
     •   Reviewed the Susan J. Garrison, M.D. Preliminary Report regarding Mr. Moore, dated
         November 12, 2020 (the “Garrison Report”). 8
     •   Reviewed the David G. Vanderweide, M.D., P.A. Report regarding Mr. Moore, dated
         November 4, 2020 (the “Vanderweide Report”). 9
     •   Reviewed the Mohammad Etminan, M.D. Report regarding Mr. Moore, dated November
         9, 2020 (the “Etminan Report”). 10
     •   Reviewed the Corwin Boake, Ph.D., ABPP Neuropsychological Evaluation Report regarding
         Mr. Moore, dated November 11, 2020 (the “Boake Report”). 11
     •   Calculated Mr. Moore’s monthly net earning capacity.


 BACKGROUND

 Mr. Moore was employed as a wind technician by Invenergy Services LLC (“Invenergy”) at the
 time of the Incident. Mr. Moore is suing the defendants in this case for economic damages,
 alleging loss of earnings and/or loss of earning capacity and medical care expenses, as a result
 of injuries he allegedly sustained on June 8, 2017 (the “Incident”). 12


 SUMMARY OF OPINI ONS


 OPINIONS – EARNINGS AND/OR EARNING CAPACITY

 Dr. Swiger’s opinion of the “present value of the economic loss as a result of the injury” (lost
 earnings/lost earning capacity and lost household services) for Mr. Moore is flawed, overstated,
 unsupported, and unreliable. His analysis is not based on the facts of this case and contains errors.



 5 Jacqueline Kelly, MD, CLCP Life Care Plan for Justin Moore, dated May 27, 2020 (PLG KELLY LCP 000001-PLG

 KELLY LCP 000027).
 6 Robert D. Cox, MA, CRC, LPC-S, of The World of Work, Inc., Vocational Rehabilitation Report for Justin Moore,

 dated November 12, 2020.
 7 Ginny Stegent, RN, CRRN, CDMS, CLCP, of Med-Legal Services, Inc., Evaluation and Preliminary Life Care

 Plan Report for Justin Moore, dated November 12, 2020.
 8 Susan J. Garrison, M.D., of Physical Medicine & Rehabilitation, Preliminary Report regarding Justin Moore,

 dated November 12, 2020.
 9 David G. Vanderweide, M.D., P.A. Report regarding Justin Moore, dated November 4, 2020.
 10 Mohammad Etminan, M.D. Report regarding Justin Moore, dated November 9, 2020.
 11 Corwin Boake, Ph.D., ABPP Neuropsychological Evaluation Report regarding Justin Moore, dated

 November 11, 2020.
 12 Plaintiffs' Amended Complaint, filed June 13, 2019.




                                                                                                Page 2 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                           Page 3 of 27 PageID 1123




 Dr. Swiger assumes Mr. Moore’s alleged economic loss began on the date of the June 8, 2017
 Incident and extends through his alleged work-life expectancy and life expectancy (household
 services). However, it is our understanding that Mr. Moore continued to work for a period of time
 following the June 8, 2017 Incident and also continued to receive employment benefits for a
 period of time even after he stopped actively working. 13,14,15 The Swiger Report does not appear
 to account for the earnings or employment benefits Mr. Moore received after the Incident.

 Additionally, the Swiger Report assumes Mr. Moore will receive no income following the date of
 the Incident for the remainder of his life. However, this is inconsistent with the facts of this matter
 and is inconsistent with the opinions expressed in reports by other experts in this matter.

 The Swiger Report erroneously extends Mr. Moore’s work-life expectancy by 1.50 years. This results
 in Dr. Swiger overstating various components of his calculations and opinions.

 Additionally, the Swiger Report does not appear to consider Mr. Moore’s medical history and/or
 other causes that could affect Mr. Moore’s earning capacity or result in medical treatments and
 expenses.

 Mr. Cox opines that “Mr. Moore would be immediately able to work at many jobs,” and the Cox
 Report provides examples of such jobs which earn wages comparable to Mr. Moore’s pre-Incident
 earning capacity. 16

 It is our understanding that Mr. Moore may have missed and/or may miss some work following the
 Incident; therefore, his lost earnings and/or lost earning capacity consists of the wages he lost due
 to being in the hospital, surgery, recovery, therapy, medical treatment, and/or other causes
 directly related to the Incident.

 In our opinion the sum of money that, if paid now in cash, would fairly and reasonably compensate
 Mr. Moore for his net earning capacity is $4,449 per month for the number of months he was
 unable to work and was not being compensated by his employer, as a direct result of the
 Incident. 17 We have no opinion as to whether or not Mr. Moore suffered any alleged economic
 losses as a direct result of the June 8, 2017 Incident.


 OPINIONS – PRESENT VALUE OF STEGENT LIFE CARE PLAN

 The Stegent Life Care Plan, in collaboration with the Garrison Report, is an “evaluation and
 preliminary report after reviewing the [Kelly Life Care Plan].” 18,19



 13 Justin Moore Deposition taken September 24, 2020, page 162-164.
 14 Justin Moore Records from Invenergy Services LLC (PLG EMP 000001-PLG EMP 000012).
 15 Justin Moore Records from Invenergy Services LLC (INV_000168-INV_000172).
 16 Cox Report dated November 12, 2020, page 2.
 17 It is to be noted that we have no opinion as to Mr. Moore’s vocational capacity limitations, if any; we have

 relied upon the opinions expressed in the Cox Report for our calculations.
 18 Stegent Life Care Plan dated November 12, 2020.
 19 Garrison Report dated November 12, 2020.




                                                                                                Page 3 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                       Page 4 of 27 PageID 1124




 We have been asked to calculate the present value of the Stegent Life Care Plan; however, the
 Stegent Life Care Plan only includes a single one time cost for individual counseling (in the ancillary
 assessments/care category) for the amount of $2,250. Therefore, the present value of the Stegent
 Life Care Plan is $2,250. If the Stegent Life Care Plan is amended or if any additional information
 becomes available, we may update or supplement this report and our opinions.

 Our conclusions are based on information and methodologies of a type reasonably relied upon
 by experts in our field and are determined within a reasonable degree of certainty. Our analysis
 and calculations are based on information that was available to us as of the date of this report. If
 any additional information becomes available, we may update or supplement this report.


 ANALYSI S OF THE SWI GER REPORT


 SWIGER REPORT’S CONCLUSIONS

 As set forth in the Swiger Report dated August 14, 2020, the following table summarizes Dr. Swiger’s
 opinions of Mr. Moore’s alleged economic losses. 20

                                                Past Losses    Future Losses   Total Losses
               Lost Income
                   Salary                            210,950         946,438      1,157,388
                   Benefits                           31,642         141,966        173,608
                   Household Services                 13,955         124,068        138,023
               Total Lost Earnings                   256,547       1,212,472      1,469,019

               Less: Income Taxes                     21,095          94,644        115,739

               Net Economic Loss                     235,452       1,117,828      1,353,280

 Dr. Swiger’s calculations are presented in “Table II” and “Table III” of his report dated August 14,
 2020.


 ANALYSIS OF THE SWIGER REPORT

 Work-Life Expectancy

 The Swiger Report indicates Mr. Moore’s work-life expectancy is 15.56 years at the time of the June
 8, 2017 Incident. 21 Mr. Moore was 49.44 years of age as of the date of the Incident; therefore, Dr.
 Swiger calculates “lost future incremental earnings of” Mr. Moore through 65.00 years of age, or
 approximately December 30, 2032.


 20   Swiger Report dated August 14, 2020.
 21   Swiger Report dated August 14, 2020, page 4.




                                                                                         Page 4 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                            Page 5 of 27 PageID 1125




 However, according to Table II of the Swiger Report, Dr. Swiger calculates “potential lost earnings”
 through 2033, which is an additional year to Mr. Moore’s alleged work-life expectancy.

 The Swiger Report references the following outdated source in determining Mr. Moore’s work-life
 expectancy; Journal of Forensic Economics 22(2), 2011, pp. 165-229; "The Markov Process Model
 of Labor Force Activity: Extended Tables of Central Tendency, Shape, Percentile Points, and
 Bootstrap Standard Errors," by Gary R. Skoog, James E. Ciecka, and Kurt V. Krueger. 22 However,
 based on more recent statistical tables produced by the Journal of Forensic Economics in 2019,
 the median work-life expectancy of a 49.44-year-old (Mr. Moore’s age as of the June 8, 2017
 Incident) initially active man, with some college, no degree, is 14.06 years, or through 63.50 years
 of age. 23

 Dr. Swiger erroneously extends Mr. Moore’s alleged work-life expectancy by a total of 1.50 years.
 This extension adds $137,853 (approximately $110,650 in present value terms) to Dr. Swiger’s
 calculation of Mr. Moore’s alleged “lost future incremental earnings,” adds $16,598 to Dr. Swiger’s
 calculation of Mr. Moore’s alleged employment benefits, and adds $11,065 to Dr. Swiger’s
 calculation of Mr. Moore’s alleged income taxes.

 Therefore, Dr. Swiger’s calculations and opinions are based on inaccurate information and
 overstate various components of his calculations, which results in an overstated “net economic
 loss.”

 Earnings and/or Earning Capacity (“Earnings Capacity on an Uninjured Basis”)

 The Swiger Report states, “For purposes of this analysis, it is projected that Mr. Moore, had he not
 been injured, would have continued to work in the renewable energy service sector as a
 technician or related services, and that his income base of $62,114 [sic] 24 would have increased
 at a 2.5% rate to reflect inflation and productivity increases during his work life.” 25

 Dr. Swiger projects Mr. Moore’s earnings as starting at $62,415 in 2017 and progressively growing
 2.50% per year to $92,655 over the remainder of Mr. Moore’s alleged work-life.

 Dr. Swiger projects Mr. Moore’s but-for earnings as a “wind turbine technician” based on the
 following statement; “Invenergy Payroll Register Data records for Mr. Moore indicate that for the
 12 months prior to his injury, Mr. Moore’s earnings were $62,415 including overtime. For purposes of
 this analysis, $62,415, will be used as a basis for future earnings projections.” 26


 22 Journal of Forensic Economics 22(2), 2011, pp. 165-229; "The Markov Process Model of Labor Force Activity:
 Extended Tables of Central Tendency, Shape, Percentile Points, and Bootstrap Standard Errors," by Gary R.
 Skoog, James E. Ciecka, and Kurt V. Krueger.
 23 Journal of Forensic Economics 28(1-2), 2019, pp. 15-108; “The Markov Model of Labor Force Activity 2012-

 17: Extended Tables of Central Tendency, Shape, Percentile Points, and Bootstrap Standard Errors,” by Gary
 R. Skoog, James E. Ciecka, and Kurt V. Krueger; Table 6.
 24 This appears to be a typo in the Swiger Report, as other sections of the Swiger Report state that Mr. Moore’s

 alleged annual earnings of $62,415 (Swiger Report dated August 14, 2020).
 25 Swiger Report dated August 14, 2020, page 5.
 26 Swiger Report dated August 14, 2020, page 5.




                                                                                                 Page 5 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                          Page 6 of 27 PageID 1126




 As of the date of this report, we have not received “Invenergy Payroll Register Data records for
 Mr. Moore,” as referenced in the Swiger Report. Therefore, Dr. Swiger’s apparent basis for Mr.
 Moore’s alleged earning capacity cannot be verified. It is to be noted that Dr. Swiger’s “basis for
 future earnings projections” of $62,415 for Mr. Moore is inconsistent with Mr. Moore’s tax records
 produced to us as of the date of this report.

 According to the Mr. Moore’s tax records produced to us as of the date of this report, Mr. Moore
 reported total income of $45,543 in 2013, $45,533 in 2014, $59,987 in 2015, $37,104 in 2016, and
 $34,091 in 2017. 27

 Dr. Swiger’s statement that in “the 12 months prior to his injury, Mr. Moore’s earnings were $62,415
 including overtime,” effectively asserts that from approximately June 2016 through June 2017 Mr.
 Moore earned $62,415. However, Mr. Moore’s tax records produced as of the date of this report
 indicate Mr. Moore reported total income of $71,195 for both 2016 and 2017 combined ($37,104
 in 2016 and $34,091 in 2017). 28 Therefore, Dr. Swiger’s assertion that Mr. Moore earned $62,415 in a
 period of 12 months prior to the June 8, 2017 Incident is inconsistent with Mr. Moore’s tax records,
 and appears to be overstated.

 In addition, the Swiger Report’s assumption that $62,415 represents Mr. Moore’s alleged annual
 earning capacity, is higher than Mr. Moore’s annually reported income for 2013 through 2017
 based on the tax records produced as of the date of this report. Specifically, the Swiger Report’s
 alleged annual earning capacity for Mr. Moore of $62,415, when compared to Mr. Moore’s actual
 reported income on his tax records, is $16,872 higher than in 2013 (27.03% higher), is $16,882 higher
 than in 2014 (27.05% higher), is $2,428 higher than in 2015 (3.89% higher), is $25,311 higher than in
 2016 (40.55% higher), and is $28,324 higher than in 2017 (45.38% higher). 29 Therefore, when
 compared to Mr. Moore’s reported income, Dr. Swiger’s assumed annual earning capacity for Mr.
 Moore appears overstated.

 Additionally, the Swiger Report does not appear to account for the fact that Mr. Moore worked
 in some capacity for a period following the Incident, and at other subsequent periods in
 time. 30,31,32

 The Swiger Report estimates Mr. Moore’s but-for earning capacity allegedly based solely on his
 earnings “for the 12 months prior to his injury;” Dr. Swiger does not consider Mr. Moore’s earnings
 from any other years. The Swiger Report does not provide any basis or support for reliance solely
 on this alleged 12 month period of earnings.

 It is to be noted that Mr. Moore’s employment for Invenergy began on or about August 26, 2013,
 and he was involved in the Incident that occurred on June 8, 2017; therefore, Mr. Moore had been
 working for Invenergy for 3.78 years at the time of the Incident. Considering Mr. Moore’s earnings

 27  Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).
 28  Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).
 29 Mr. Moore’s reported income in 2017 may represent a partial year of earnings; as of the date of this report

 it is unclear the specific date Mr. Moore actually stopped working and stopped being paid by his employer
 Invenergy following the Incident.
 30 Justin Moore Deposition taken September 24, 2020, page 162-164.
 31 Justin Moore Records from Invenergy Services LLC (PLG EMP 000001-PLG EMP 000012).
 32 Justin Moore Records from Invenergy Services LLC (INV_000168-INV_000172).




                                                                                               Page 6 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                       Page 7 of 27 PageID 1127




 over the course of his employment for Invenergy, not just the alleged 12 months prior to the
 Incident, provides a more reliable representation of Mr. Moore’s but-for earning capacity.

 In addition to basing his calculation on a limited earnings history, Dr. Swiger projects stable and
 steady earnings growth for Mr. Moore without any support, and despite the fact that Mr. Moore’s
 actual earnings as a wind technician for Invenergy varied from year to year.

 Dr. Swiger’s calculation of Mr. Moore’s pre-event earning capacity assumes Mr. Moore will
 continue working as a wind technician until he is 65 years of age.

 Mitigating Earnings and/or Earning Capacity (“Earnings Capacity with His Injury”)

 The Swiger Report states that “Mr. Moore’s probable future lifetime earnings/earnings capacity,
 had he not been injured, are projected. These are then compared with his potential earnings on
 an injured basis in order to evaluate the potential lost earnings/earnings capacity resulting from
 his injuries.” 33

 The Swiger Report states, referencing the Isom Report dated August 7, 2020 (Dr. Isom evaluation
 dated June 30, 2020); 34,35

         Justin is not able to return to work at this time. He is totally disabled as of now. He is
         in need of substantial future care for his orthopedic injuries, his TBI, PTSD and
         Depression. He will need to be re-evaluated once he has completed
         recommended therapies and surgeries to see if he will be employable at all, and
         if he is to what degree. I would add that the longer it takes for him to receive these
         required services, the less likely it is that he will ever return to work.

 The Swiger Report goes on to state; 36

         It is beyond the expertise of the author of this analysis [i.e., Dr. Swiger] to make a
         pronouncement on the current medical condition, medical prognosis of, or
         vocational outlook for Mr. Moore, or to assign him an earnings capacity on an
         injured basis. It is clear from the facts in the case that Mr. Moore’s injury has resulted
         in a diminution in the physical dimensions of his human capital, which in turn may
         result in a corresponding reduction in his earnings capacity. In order to allow the
         jury to comprehend the potential magnitude of the economic loss to Mr. Moore as
         a result of his injuries, no future income on an uninjured basis is assigned to Mr.
         Moore, and consequently, his potential losses in that event would be the earnings
         capacity that has been calculated for him on an uninjured basis from the time of
         this report.

 It is to be noted that the Isom Report also states (not mentioned in the Swiger Report) that, Mr.
 Moore “will reportedly most likely be restricted to a sedentary or light physical demand level

 33 Swiger Report dated August 14, 2020, page 3.
 34 Isom Report dated August 7, 2020.
 35 Swiger Report dated August 14, 2020, page 6.
 36 Swiger Report dated August 14, 2020, page 6-7.




                                                                                            Page 7 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                     Page 8 of 27 PageID 1128




 occupation when he returns to work.” 37 The Isom Report also states, “Ms. Jones says she does not
 see any accommodations that could benefit [Mr. Moore] outside of an office job, given the
 nature of his job.” 38

 The Kelly Life Care Plan states that even if Mr. Moore’s “symptoms did not improve, he would be
 limited to performing office work.” 39

 The Swiger Report does footnote the following, “Naturally, if Mr. Moore is able to resolve the
 medical issues that prevent him from entering the workplace, any income that Mr. Moore earns in
 the future must be offset against this amount.” 40 However, Dr. Swiger does not appear to consider
 the opinions expressed by the vocational rehabilitation experts and medical experts in this matter
 in their entirety.

 Mr. Cox opines that “Mr. Moore would be immediately able to work at many jobs.” 41 The Cox
 Report goes on to state, “A representative sample of such jobs includes Dispatcher, Shuttle Van
 Driver, Escort Vehicle Driver, Order Clerk, and Electric Meter Repairer. [Mr. Cox has] provided
 information about Dispatcher and wages paid to persons doing that job in the Austin area.” 42 The
 Cox Report also states, “If Mr. Moore were to get training as a Drafter with the assistance of the
 Vocational Rehabilitation program, he would find there are jobs in the Area.” 43 The Cox Report
 also provides information and wages associated with Drafter jobs in the Austin area. 44

 Mr. Cox opines that “Mr. Moore would be immediately able to work at many jobs,” and the Cox
 Report provides examples of such jobs which earn wages comparable to Mr. Moore’s pre-Incident
 earning capacity. 45

 Additionally, when asked in his deposition, “If Invenergy made an office job available to you,
 would you have been able to drive there and do an office-like job at Invenergy?” Mr. Moore
 responded, “If it was an office job, with no labor whatsoever.” Mr. Moore testified that he “could
 have done that type of work” after the Incident. 46 The Swiger Report does not appear to consider
 the fact that Mr. Moore testified that he could perform an “office-like job.”

 Dr. Swiger assumes Mr. Moore’s alleged lost earning capacity began on the date of the June 8,
 2017 Incident and extends through his alleged work-life expectancy. However, it is our
 understanding that Mr. Moore continued to work for a period of time following the June 8, 2017
 Incident. 47,48,49 According to Mr. Moore’s “Notice of Termination of Employment” from Invenergy,


 37 Isom Report dated August 7, 2020, page 1, 9.
 38 Isom Report dated August 7, 2020, page 4.
 39 Kelly Life Care Plan dated May 27, 2020, page 8, 14, 19.
 40 Swiger Report dated August 14, 2020, page 7.
 41 Cox Report dated November 12, 2020, page 2.
 42 Cox Report dated November 12, 2020, page 2.
 43 Cox Report dated November 12, 2020, page 2.
 44 Cox Report dated November 12, 2020.
 45 Cox Report dated November 12, 2020, page 2.
 46 Justin Moore Deposition taken September 24, 2020, page 53-54.
 47 Justin Moore Deposition taken September 24, 2020, page 162-164.
 48 Justin Moore Records from Invenergy Services LLC (PLG EMP 000001-PLG EMP 000012).
 49 Justin Moore Records from Invenergy Services LLC (INV_000168-INV_000172).




                                                                                        Page 8 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                        Page 9 of 27 PageID 1129




 dated November 15, 2019, Mr. Moore was terminated effective November 15, 2019, his “final pay”
 was issued by November 22, 2019, and his “benefit are effective through November 30,
 2019.” 50,51,52

 Additionally, it is our understanding that Mr. Moore also had other employment endeavors
 subsequent to the Incident (e.g., 360 Vista, the virtual reality company Mr. Moore owns). 53 The
 Joyce Report states, “Mr. Moore also started a virtual reality company called 360 Vista. He has his
 own website and is self-taught. He is currently trying to repurpose this business to allow for virtual
 apartment tours. He reports working on jobs in this capacity for a few hours per week.” 54 The Joyce
 Report also states, “On a typical day, Mr. Moore walks, runs errands with his wife and studies
 software programs related to his virtual reality business.” 55 The Joyce Report indicates Mr. Moore
 is actively involved with his company, 360 Vista.

 The Swiger Report does not appear to account for Mr. Moore’s actual earnings during the period
 of time he returned to his pre-Incident employment for Invenergy, or Mr. Moore’s other
 employment endeavors subsequent to the Incident, in his calculation of Mr. Moore’s alleged
 “earnings capacity with his injury” (i.e., Mr. Moore’s actual earnings after the Incident).

 The Swiger Report assumes Mr. Moore will receive no income following the date of the Incident
 for the remainder of his life. However, this is inconsistent with the facts of this matter and is
 inconsistent with the opinions expressed in reports by other experts in this matter. Therefore, Dr.
 Swiger’s opinion of Mr. Moore’s alleged lost earning capacity and net economic loss is overstated
 and unreliable.

 Growth Rate

 The Swiger Report projects Mr. Moore’s annual income growth at a rate of 2.50% per year over
 the course of his alleged work-life expectancy. The Swiger Report assumes that Mr. Moore’s
 “income base of $62,114 [sic] would have increased at a 2.5% rate to reflect inflation and
 productivity increases during his work life.” 56 It is unclear to basis or support for Dr. Swiger’s applied
 growth rate.

 Mr. Moore’s actual reported income from his employment for Invenergy varied from year to year
 and did not increase year over year. Based on Mr. Moore’s total annual reported income, his
 percent change in earnings from 2013 to 2014 was -0.02%, from 2014 to 2015 was 31.74%, from
 2015 to 2016 was -38.15%%, and from 2016 to 2017 was -8.12%. 57

 Dr. Swiger’s applied growth rates assume Mr. Moore’s earnings will increase every year through
 the end of his alleged work-life expectancy. However, data from the U.S. Census Bureau shows

 50 Justin Moore Records from Invenergy Services LLC (PLG EMP 000008-PLG EMP 000009).
 51 The Kelly Life Care Plan states that Mr. Moore “has been working on wind turbines since 2011,” and that
 “his last day of work was in mid-December, 2019” (Kelly Life Care Plan dated May 27, 2020, page 9).
 52 Justin Moore Deposition taken September 24, 2020, page 166.
 53 Justin Moore Deposition taken September 24, 2020, page 46-54, 162-164.
 54 Joyce Report dated July 31, 2020, page 5.
 55 Joyce Report dated July 31, 2020, page 5.
 56 Swiger Report dated August 14, 2020, page 5.
 57 Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).




                                                                                            Page 9 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                      Page 10 of 27 PageID 1130




  that the annual median earnings of a Texas male, who is a year-round full-time worker, with some
  college (but no degree), actually declines after 56 years of age. 58

  Benefits

  In the text of his report, Dr. Swiger states, “In the United States, employee benefits often amount
  to 25% or more of total compensation. In many instances a majority of this compensation consists
  of retirement benefits such as formula and 401K plans and Social Security.” 59 The Swiger Report
  goes on to state that, “As an employee of Invenergy Services LLC, Mr. Moore’s benefits package
  is projected to be at least 15% of his salary.” 60

  Additionally, it is not clear which benefits Dr. Swiger includes in his calculation of the benefits Mr.
  Moore actually received from his employment for Invenergy at the time of the Incident. Dr. Swiger
  does not provide any basis or support for his applied benefits percentage, assuming Mr. Moore’s
  benefits equaled 15% of his alleged salary.

  The Swiger Report calculates Mr. Moore’s employment benefits as a percent of his salary (gross
  earning capacity), and because the Swiger Report appears to overstate Mr. Moore’s alleged
  gross earning capacity, this results in the Swiger Report overstating the calculation of Mr. Moore’s
  alleged employment benefits.

  Additionally, the Swiger Report does not appear to account for the fact that continued to receive
  employment benefits for a period of time after the Incident (even after he stopped actively
  working for Invenergy). 61,62,63

  The Swiger Report’s calculation of Mr. Moore’s alleged employment benefits is overstated;
  therefore, Dr. Swiger’s calculation of Mr. Moore’s alleged net economic loss is overstated.

  Taxes

  Dr. Swiger applies an “average tax rate” of 10.00% to Mr. Moore’s alleged gross income. The
  Swiger Report states, “After all deduction and exemptions, it is projected that Mr. Moore would
  have experienced an average tax rate on gross income of approximately 10%.” 64 It is unclear how
  Dr. Swiger determines that Mr. Moore’s “average tax rate on gross income” is “approximately
  10%;” the Swiger Report does not provide any basis or support for the applied effective tax rate.

  Dr. Swiger does not specify the income level, deductions, or exemptions he uses as the basis to
  project Mr. Moore’s tax liability as 10.00%; calculated as 10.00% of Mr. Moore’s “salary.” Mr.



  58 U.S. Census Bureau; Table 1. Employment, Work Experience, and Earnings by Age and Education: Civilian
  Noninstitutional Population, Texas Males; last revised August 18, 2016.
  59 Swiger Report dated August 14, 2020, page 8.
  60 Swiger Report dated August 14, 2020, page 8.
  61 Justin Moore Deposition taken September 24, 2020, page 162-164.
  62 Justin Moore Records from Invenergy Services LLC (PLG EMP 000001-PLG EMP 000012).
  63 Justin Moore Records from Invenergy Services LLC (INV_000168-INV_000172).
  64 Swiger Report dated August 14, 2020, page 9.




                                                                                         Page 10 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                            Page 11 of 27 PageID 1131




  Moore’s actual tax liability would vary depending on his actual level of income, filing status, 65
  exemptions, deductions being claimed, etc.

  According to Mr. Moore’s tax records produced as of the date of this report, Mr. Moore’s effective
  Federal income tax rate was 10.66% in 2014, 12.17% in 2015, 9.58% in 2016, and 9.05% in 2017
  (average effective Federal income tax rate from 2014-2017 of 10.36%). 66

  Additionally, the Swiger Report does not appear to account for Mr. Moore’s tax liability related to
  the employee’s portion of FICA taxes (Social Security taxes and Medicare taxes). The employee’s
  portion of Social Security taxes is based on the employee rate of 6.20% and the employee’s
  portion of Medicare taxes is based on the employee rate of 1.45%, 67 each of which would be
  applied to and deducted from Mr. Moore’s gross earnings.

  Dr. Swiger’s calculation of Mr. Moore’s tax liability is not supported and appears to be understated;
  therefore, Dr. Swiger’s calculation of Mr. Moore’s alleged lost earning capacity and alleged net
  economic loss is overstated.

  Household Services

  The Swiger Report states; 68

          In addition to lost income, Mr. Moore, as a result of his injuries, has likely lost the
          ability to perform certain services around the home. These tasks might include lawn
          work as well as house and car maintenance. It is estimated, for exposition purposes,
          that Mr. Moore, due to his injuries, is unable to provide approximately 8 hours per
          week in household services that he would ordinarily have contributed. On average,
          it is projected that it would cost an average of $10 per hour or $4,160 annually to
          hire someone to replace this lost household contribution and this cost is expected
          to increase at approximately 2.0% annually.

  Dr. Swiger does not provide any basis or support for his assumption that Mr. Moore is unable to
  perform eight hours per week in household services, nor does he provide any explanation of how
  he valued the replacement cost of household services at $10.00 per hour, and nor does he
  provide any explanation as to why he assumes Mr. Moore lost household services through his
  alleged life expectancy.

  It is our understanding that the Swiger Report’s calculation of Mr. Moore’s alleged lost household
  services are “for exposition purposes,” and have no basis on Mr. Moore or the facts of this case.

  According to Mr. Moore’s deposition testimony, Mr. Moore still performs household services; as
  shown in the following deposition excerpt. 69

  65 It is to be noted that Mr. Moore’s tax records produced to us as of the date of this report indicates he files

  his taxes as single, despite being married; this would also affect the determination of Mr. Moore income tax
  liability (Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014)).
  66 Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).
  67 IRS Publication 15 (Circular E); “Employer's Tax Guide.”
  68 Swiger Report dated August 14, 2020, page 8.
  69 Justin Moore Deposition taken September 24, 2020, page 159-160.




                                                                                                 Page 11 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                        Page 12 of 27 PageID 1132




          Q. Okay. How would you describe just a typical weekday? What do you do when
             you wake up? How do you fill your time during a weekday?
          A. I try to wake up fairly early. That's probably my most -- I'll just tell you my routine.
             I get up. I usually will take my wife to work, if she's working that day, drop her off.
             I'll go try to walk a bit.
             And then after that I'll try to, you know, study something, read something, keep
             myself active. Mentally, if I can. And really noneventful, Gerry.
          Q. Any difference on the, on weekends? About the same schedule?
          A. No, no. There's no...
          Q. Who does the grocery shopping at your house?
          A. Me and Judith.
          Q. Housework, how is that split?
          A. About the same. I mean, there's light stuff, but, yeah, we split it up.
          Q. What kinds of things do you do?
          A. Take out the trash, sweep, stuff of that nature.
          Q. All right. Laundry, who does that?
          A. She does most of the laundry.
          Q. Vacuuming?
          A. She will not let me vacuum, so she does that.
          Q. Are you able to vacuum?
          A. I could, if I wanted.
          Q. Talked about sweeping floors. Cooking, who does most of the cooking?
          A. I would say it's half and half.
          Q. Yardwork, lawn maintenance --
          A. I don't do any of that.
          Q. Family finances, paying bills, who is responsible for that?
          A. I usually am.

  The Joyce Report states, “On a typical day, Mr. Moore walks, runs errands with his wife and studies
  software programs related to his virtual reality business.” 70 The Vanderweide Report states that on
  July 31, 2019, Mr. Moore’s medical records indicate Mr. Moore received medical attention and
  Mr. Moore stated “that he walks “approximately 60-70 miles per week” and had walked 6 miles
  that day and felt like he may have gotten “overheated.”” 71

  Dr. Swiger’s assertion that Mr. Moore has lost household services is inconsistent with the facts of this
  matter and is inconsistent with the opinions expressed in reports by other experts in this matter.
  Based on Mr. Moore’s deposition testimony 72 and the expert reports produced in this matter, it
  appears Mr. Moore still performs household services.

  As of the date of this report, no evidence has been produced indicating that the Mr. Moore has
  incurred or will incur additional expenses or replacement costs relating to household services as a
  result of the Incident. Therefore, and due to the facts of this case, alleged lost household services
  should not be included in the calculation of Mr. Moore’s alleged net economic loss.


  70 Joyce Report dated July 31, 2020, page 5.
  71 Vanderweide Report dated November 4, 2020, page 5.
  72 Justin Moore Deposition taken September 24, 2020, page 159-160.




                                                                                            Page 12 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                          Page 13 of 27 PageID 1133




  Dr. Swiger’s calculation of Mr. Moore’s alleged lost household services is not supported and does
  not appear to be based on the facts of this case.

  Present Value

  In order to calculate the present value of Mr. Moore’s alleged future economic losses, Dr. Swiger
  applies a discount rate of 1.75%. The Swiger Report states that the applied discount rate of 1.75%
  “represents the average current yield on a mixed portfolio of long term U.S. Government bonds.
  These securities provide a reasonable yield with very low risk to the investor.” 73


  CALCULATI ON OF NET EARNI NG CAPACI TY


  CONCLUSION – NET EARNING CAPACITY

  We have calculated Mr. Moore’s net earning capacity by taking into consideration the facts of
  this case discussed throughout this report.

  In our opinion the sum of money that, if paid now in cash, would fairly and reasonably compensate
  Mr. Moore for his net earning capacity is $4,449 per month for the number of months he was
  unable to work and was not being compensated by his employer, as a direct result of the
  Incident. 74 We have no opinion as to whether or not Mr. Moore suffered any alleged economic
  losses as a direct result of the June 8, 2017 Incident.

                      Justin Moore - Calculation of Monthly Net Earning Capacity



              Monthly Gross Earning Capacity                                             $4,091
                 Plus: Monthly Employment Benefits                                       $1,094
                 Less: Monthly Federal Income Taxes                                       ($424)
                 Less: Monthly Employee FICA Taxes                                        ($313)
              Monthly Net Earning Capacity                                               $4,449

  Our conclusions are based on information and methodologies of a type reasonably relied upon
  by experts in our field and are determined within a reasonable degree of certainty. Our analysis
  and calculations are based on information that was available to us as of the date of this report. If
  any additional information becomes available, we may update or supplement this report.




  73Swiger Report dated August 14, 2020, page 8.
  74It is to be noted that we have no opinion as to Mr. Moore’s vocational capacity limitations, if any; we have
  relied upon the opinions expressed in the Cox Report for our calculations.




                                                                                               Page 13 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                      Page 14 of 27 PageID 1134




  ANALYSIS – NET EARNING CAPACITY

  Earnings and/or Earning Capacity

  We have calculated Mr. Moore’s annual gross earning capacity as $49,097 (in 2017 dollars),
  equivalent to a monthly gross earning capacity of $4,091; based on Mr. Moore’s average total
  reported annual earnings from 2013-2016, adjusted annual for inflation. 75,76

  Employment Benefits

  We have calculated the value of Mr. Moore’s employment benefits, based on statistical tables
  produced by the U.S. Department of Labor, Bureau of Labor Statistics news release, “Employer
  Costs for Employee Compensation - June 2020,” as equal to 26.74% of his gross earning capacity;
  consisting of insurance, retirement and savings, and legally required benefits. 77

  Taxes

  Mr. Moore’s earnings would be subject to Federal income taxes, the employee’s portion of Social
  Security taxes, and the employee’s portion of Medicare taxes; all of which would be applied to
  and deducted from earnings. Based on Mr. Moore’s level of income, and based on the facts of
  this case, we have deducted Federal income taxes from Mr. Moore’s gross earning capacity using
  an effective Federal income tax rate of 10.36%; based on Mr. Moore’s average effective Federal
  income tax rate from 2014-2017. 78

  As stated above, Mr. Moore is also liable for the employee’s portion of FICA taxes (Social Security
  taxes and Medicare taxes). Therefore, we have also deducted Social Security taxes based on the
  employee rate of 6.20% and Medicare taxes based on the employee rate of 1.45% from Mr.
  Moore’s gross earning capacity (together, FICA taxes equal 7.65% of earning capacity). 79

  Unreimbursed Work Expenses

  Based on the documentation produced as of the date of this report, it does not appear that Mr.
  Moore incurred any unreimbursed work expenses from his employment as a wind technician for
  Invenergy.




  75 Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).
  76 U.S. Department of Labor, Bureau of Labor Statistics; Consumer Price Index (www.bls.gov/cpi/).
  77 U.S. Department of Labor, Bureau of Labor Statistics, News Release USDL-20-1736, dated September 17,

  2020; “Employer Costs for Employee Compensation - June 2020;” Table 5 - Employer Costs for Employee
  Compensation for Private Industry Workers by Bargaining and Work Status; Full-Time; Occupational Group;
  Installation, Maintenance, and Repair.
  78 Justin Moore Tax Records, 2009-2017 (PLG TAXES 000001-PLG TAXES 000014).
  79 IRS Publication 15 (Circular E); “Employer's Tax Guide.”




                                                                                         Page 14 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                         Page 15 of 27 PageID 1135




  QUALI FI CATI ONS AND COMPENSATION

  Weaver and Tidwell, L.L.P. has been retained by Lewis Brisbois Bisgaard & Smith LLP and Thompson,
  Coe, Cousins & Irons, LLP, as attorneys for the defendants, to provide professional services in the
  above referenced matter. This report and our analyses have been prepared solely for use by Lewis
  Brisbois Bisgaard & Smith LLP and Thompson, Coe, Cousins & Irons, LLP, as attorneys for the
  defendants, in the above referenced matter and should not be used for any other purpose.
  Possession of this report does not carry with it the right to publish all or part of it, nor may this report
  be used for any other purpose without the previous written consent by the signee(s) of this report.

  Our analysis and conclusions are based on information that was available to us as of the date of
  this report. We may update or supplement this report if any additional information becomes
  available. We are billing our time on this matter at $310 per hour. Our fee is not contingent upon
  the outcome of this matter or upon our reaching any particular conclusions or opinions. Our
  curriculum vitae and list of testifying experience is attached as Exhibit B-1 and Exhibit B-2 to this
  report.


  Sincerely,




  Helga Zauner




  Kevin Kozlowski




                                                                                             Page 15 of 15
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                         Page 16 of 27 PageID 1136
                                                Exhibit A

                                         Documents Reviewed



Bates Start   Bates End                                        Document
   N/A           N/A      Plaintiffs' Amended Complaint, filed June 13, 2019.
   N/A           N/A      Defendant DB Industries, LLC, Capital Safety USA, Capital Safety Group, and
                          DBI/SALA's Answer to Plaintiffs' Original Complaint, filed August 6, 2019.
   N/A          N/A       Defendants Safeworks, LLC d/b/a Power Climber Wind and Power Climber
                          BVBA d/b/a Power Climber Wind's Original Answer to Plaintiffs' Amended
                          Complaint, filed August 7, 2019.
   N/A          N/A       Plaintiffs' Disclosure of Expert Witnesses, filed August 14, 2020.
   N/A          N/A       Defendant, Safeworks, LLC's Objections and Answers to Plaintiffs'
                          Interrogatories, filed June 15, 2020.
   N/A          N/A       Invenergy Services LLC's Responses and Objections to DB Industries, LLC d/b/a
                          3M Fall Protection, Capital Safety, USA, Capital Safety Group's Subpoena
                          Duces Tecum, filed February 10, 2020.
   N/A          N/A       Plaintiffs' Certificate of Interested Persons, filed June 6, 2019.
   N/A          N/A       Plaintiffs' Initial Disclosures, filed October 11, 2019.
   N/A          N/A       Safeworks, LLC d/b/a Power Climber Wind and Power Climber BVBA d/b/a
                          Power Climber Wind Certificate of Interested Persons, filed August 8, 2019.
  PLG EMP   PLG EMP       Justin Moore Records from Invenergy Services LLC.
   000001    000012
INV_000168 INV_000172     Justin Moore Records from Invenergy Services LLC.
 PLG TAXES PLG TAXES      Justin Moore Tax Records, 2009-2017.
   000001    000014
    N/A       N/A         Justin Moore Deposition taken September 24, 2020.
    N/A       N/A         Letter from George (Tex) Quesada, of Sommerman, McCaffity, Quesada &
                          Geisler, LLP, dated August 17, 2020.
 PLG ISOM   PLG ISOM      Rodney Isom, Ph.D., C.R.C., of Isom Rehabilitation Consulting, Preliminary
  000001     000040       Rehabilitation Plan Report for Justin Moore, dated August 7, 2020.
PLG JOYCE PLG JOYCE       Arthur Joyce, Ph.D., ABN Report of Neuropsychological Evaluation of Justin
  000001     000037       Moore, dated July 31, 2020.
 PLG KELLY  PLG KELLY     Jacqueline Kelly, MD, CLCP Life Care Plan for Justin Moore, dated May 27,
LCP 000001 LCP 000027     2020.
PLG SWIGER PLG SWIGER     John A. Swiger, Ph.D., Business and Economic Consultant, Present Value of the
  000001     000034       Economic Loss as a Result of the Injury of Justin Moore, an Economic Analysis,
                          dated August 14, 2020.
   N/A          N/A       Plaintiffs' Disclosure of Expert Witnesses (Second), filed October 14, 2020.
   N/A          N/A       Bastiaan E. Cornelissen, Ph.D., P.E. and Mark D. Russell, Ph.D., P.E., of Spectrum
                          Forensics, LLC, Justin Moore Fall Incident Investigation Initial Report, dated
                          October 14, 2020.
   N/A          N/A       J. Nigel Ellis, Ph.D., CSP, P.E., CPE, of Dynamic Scientific Controls, Inc.,
                          Preliminary Report on the Justin Moore Case, dated October 14, 2020.
   N/A          N/A       David G. Vanderweide, M.D., P.A. Report regarding Justin Moore, dated
                          November 4, 2020.
   N/A          N/A       Mohammad Etminan, M.D. Report regarding Justin Moore, dated November
                          9, 2020.
   N/A          N/A       Corwin Boake, Ph.D., ABPP Neuropsychological Evaluation Report regarding
                          Justin Moore, dated November 11, 2020.
   N/A          N/A       Robert D. Cox, MA, CRC, LPC-S, of The World of Work, Inc., Vocational
                          Rehabilitation Report for Justin Moore, dated November 12, 2020.




                                              Page 1 of 2
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                          Page 17 of 27 PageID 1137
                                                Exhibit A

                                         Documents Reviewed



Bates Start   Bates End                                     Document
   N/A           N/A      Ginny Stegent, RN, CRRN, CDMS, CLCP, of Med-Legal Services, Inc.,
                          Evaluation and Preliminary Life Care Plan Report for Justin Moore, dated
                          November 12, 2020.
   N/A          N/A       Susan J. Garrison, M.D., of Physical Medicine & Rehabilitation, Preliminary
                          Report regarding Justin Moore, dated November 12, 2020.
   N/A          N/A       Journal of Forensic Economics 28(1-2), 2019, pp. 15-108; "The Markov Model of
                          Labor Force Activity 2012-17: Extended Tables of Central Tendency, Shape,
                          Percentile Points, and Bootstrap Standard Errors," by Gary R. Skoog, James E.
                          Ciecka, and Kurt V. Krueger.
   N/A          N/A       Journal of Forensic Economics 22(2), 2011, pp. 165-229; "The Markov Process
                          Model of Labor Force Activity: Extended Tables of Central Tendency, Shape,
                          Percentile Points, and Bootstrap Standard Errors," by Gary R. Skoog, James E.
                          Ciecka, and Kurt V. Krueger.
   N/A          N/A       National Vital Statistics Reports, Vol. 68, No. 7, dated June 24, 2019; "United
                          States Life Tables, 2017," by Elizabeth Arias, Ph.D., and Jiaquan Xu, M.D.,
                          Division of Vital Statistics.
   N/A          N/A       National Vital Statistics Reports, Vol. 66, No. 3, dated April 11, 2017; "United
                          States Life Tables, 2013," by Elizabeth Arias, Ph.D., Melonie Heron, Ph.D., and
                          Jiaquan Xu, M.D., Division of Vital Statistics.
   N/A          N/A       U.S. Department of Labor, Bureau of Labor Statistics, News Release USDL-20-
                          1736, dated September 17, 2020; "Employer Costs for Employee
                          Compensation - June 2020."
   N/A          N/A       U.S. Census Bureau; Table 1. Employment, Work Experience, and Earnings by
                          Age and Education: Civilian Noninstitutional Population; last revised August
                          18, 2016.
   N/A          N/A       IRS website (www.irs.gov).
   N/A          N/A       IRS Publication 15 (Circular E); "Employer's Tax Guide."
   N/A          N/A       U.S. Department of Labor, Bureau of Labor Statistics; Consumer Price Index
                          (www.bls.gov/cpi/).
   N/A          N/A       U.S. Department of Labor, Bureau of Labor Statistics; "Consumer Price Index for
                          All Urban Consumers (CPI-U): U.S. City Average, by Expenditure Category."
   N/A          N/A       U.S. Department of the Treasury, Interest Rate Statistics
                          (https://home.treasury.gov/policy-issues/financing-the-government/interest-
                          rate-statistics).




                                               Page 2 of 2
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                         Page 18 of 27 PageID 1138

                                                  Exhibit B-1




Helga A. Zauner, CVA, CFE, MAFF
                                       Managing Director, Forensics and Litigation Services

Helga A. Zauner, CVA, CFE, MAFF, is a testifying expert witness with 25 years of experience in litigation
consulting, financial analysis, banking, research and teaching. She focuses on financial modelling and
statistical techniques, with extensive experience in quantitative data analysis. In addition, Helga has built a
successful practice as an expert witness in personal injury, divorce and commercial litigation. She has
served as a consultant, financial advisor and financial manager in banking, corporate credit, construction,
retail, energy, health care, real estate and other industries.

Helga is recognized as a Certified Fraud Examiner (CFE) by the Association of Fraud Examiners and as a
Certified Valuation Analyst (CVA) and Master Analyst in Financial Forensics (MAFF) by the National
Association of Certified Valuators and Analysts. She earned a bachelor’s degree in mathematics from the
Facultad de Matemáticas of the Universidad de Guanajuato and an MBA from Boston College Carroll
Graduate School of Management; she also studied for a Ph.D. in statistics, econometrics and time series
analysis at the Centro de Investigación en Matemáticas in Guanajuato. Helga holds American and
Mexican dual citizenship and is bilingual in English and Spanish, as well as being conversational in French.

Professional Experience
       25 years of experience in litigation consulting, financial analysis, banking, research, and teaching
       Specializes in financial modelling and statistical techniques
       Extensive experience in quantitative data analysis
       Built a successful practice as an expert in personal injury and commercial litigation
       Served as a financial advisory in banking and corporate credit and as a partner and financial
        manager where she handled treasury, accounting, and other financial duties
       Experienced in the field of energy, construction, home health care, real estate, auto and other
        industries

Professional Involvement and Recognition
       Member, National Association of Certified Valuators and Analysts (NACVA)
       Member, Association of Certified Fraud Examiners (ACFE), Houston chapter

Presentations
       2019: “The Advantages and Challenges of Using Advanced Statistical Methods in Litigation and
        Valuation.” NACVA and the CTI’s 2019 Annual Consultant’s Conference.
       2018: “Lost Profits in Commercial Litigation: Proving and Defending Damages.” Strafford Webinars.
       2014: “Regression Analysis in Residential Real Estate Litigation”, Appraisal Institute Annual Meeting

Publications
       “Some Matters to Consider Before Filing for Bankruptcy.” May 13, 2020. Weaver Thought
        Leadership.
       “How to Prepare for Potential Construction Disputes Resulting From COVID-19.” July 14, 2020. Helga
        A. Zauner and Sonia Desai. Construction Executive.

Education and Certifications
       Certified Fraud Examiner (CFE), Association of Certified Fraud Examiners
       Certified Valuation Analyst (CVA), National Association of Certified Valuators and Analysts
       Master Analyst in Financial Forensics (MAFF), National Association of Certified Valuators and
        Analysts
       PhD candidate, statistics, Centro de Investigación en Matemáticas
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                        Page 19 of 27 PageID 1139

                                                Exhibit B-1




      Master of Business Administration, finance, Boston College Carroll Graduate School of
       Management
      Bachelor of Science, mathematics with a minor in computer science, Universidad de Guanajuato


Testimony
      Diane G. Reed, as Chapter 7 Trustee of Soporex Respiratory, Inc. d/b/a Independence Home
       Pharmacy, and Wingmar Diagnostics North Central, Inc. vs. Med 4 Home, Inc. and Lincare, Inc.
       Case No. 08-34174-BJH-7 in the United States Bankruptcy Court for the Northern District of Texas
       Dallas Division. Provided trial testimony regarding the design of a random sample of medical files.
      In Re: Wilcare Inc. Chapter 11 Bankruptcy Case
       Case No. 11-40808 (Chapter 11) in the United States Bankruptcy Court for the Southern District of
       Texas Houston Division. Provided hearing testimony about the Trustee’s management of the
       operations of the Debtor.
      Marc Schwartz, as Chapter 11 Trustee of Wilcare Inc. vs. Mortenson Broadcasting Company, et al.
       Case No. 11-40808 (Chapter 11) in the United States Bankruptcy Court for the Southern District of
       Texas Houston Division. Provided deposition testimony and trial testimony regarding asserted
       fraudulent transfers by the debtor.
      Felipe Gonzalez, et al. vs. Universal Pegasus International, Inc.
       Cause No. 2014-31576 in the District Court of Harris County, Texas 55th Judicial District. Provided
       deposition testimony regarding the asserted losses of minority shareholders.
      Joseph Geldrich vs. 3M Company, et al.
       Cause No. DV-13-269 in the Montana Twentieth Judicial District Court Lake County. Provided
       deposition testimony regarding the asserted lost earnings and future medical costs of the plaintiff
       as a result of his injuries.
      Cristopher Prest vs. Wells Fargo Bank, N.A.
       Case No. 5:14-CV-02235 in the United States District Court for the Western District of Louisiana
       Shreveport Division. Provided deposition testimony to rebut the asserted losses suffered by the
       plaintiff as a result of a difference in interest rates in a mortgage loan.
      A Better Tripp Moving and Storage Co., Inc. vs. Navistar, Inc., et al.
       Cause No. 2015-13319 in the District Court of Harris County, Texas 127th Judicial District. Provided
       deposition testimony regarding the asserted losses suffered by the plaintiff as a result of leasing two
       trucks with break-down issues.
      Stewart Title Guaranty Company vs. Stewart Title Latin America, Inc., et al.
       Case No. (Civil Action No.) 4:12-CV-03269 in the United States District Court for the Southern District
       of Texas Houston Division. Provided deposition testimony regarding reliance damages.
      Robert W. Pate and Sandra L. Pate vs. The Bishop’s Lodge Resort and Spa, et al.
       Case No. (Civil Action No.) 16-CV-274-WPL-KK in the United States District Court for the District of
       New Mexico Albuquerque Division. Provided deposition testimony regarding the rebuttal of
       plaintiff’s expert’s economic loss report.
      D & D, LLP vs. Goldfarb PLLC and H.P.L.
       Cause No. DC 16-07193 in the District Court of Dallas County, Texas 116th Judicial District. Provided
       deposition testimony regarding the statistical analysis of client counsel data.
      Manjari Enterprises LLC, et al. vs. Texas Concrete Enterprise Ready Mix Inc., et al.
       Cause No. 2015-66481 in the District Court of Harris County, Texas 189th Judicial District. Provided
       deposition testimony regarding business valuation, damages and lost profits.
      Earicka D. Nolden, Individually and as the Representative of the Estate of Eryc Shelby, Deceased
       vs. BNSF Railway Company
       Cause No. 2015-77247 in the District Court of Harris County, Texas 127th Judicial District. Provided
       deposition testimony for Plaintiff in wrongful death case.
      Dominique Constancio, IANF Alexavier Andrade and Marcella Valadez, IANF Nicole Salaz vs.
       O’Reilly Automotive Stores, Inc. and Francisco Javier Sanchez
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                      Page 20 of 27 PageID 1140

                                               Exhibit B-1




       Cause No. 2014-DCV-1958 in the County Court of El Paso County, Texas at Law Court No. 6.
       Provided deposition testimony regarding the rebuttal of plaintiff’s expert’s economic damages
       reports in personal injury case.

      Alondra Guevara, and Genesis Guevara vs. Nancy Davis vs. the Navigators
       Cause No. D-101-CV-2016-01952 in the State of New Mexico County of Santa Fe First Judicial
       District. Provided deposition testimony regarding the rebuttal of plaintiff’s expert’s economic
       damages reports in personal injury and wrongful death case.
      Elizabeth Rios Dehoyos, Ursula Eileen Fernandez vs. Delbert McKibben, Special Logistics LLC,
       Special Distribution Services, Inc. et al.
       Cause No. 2016-76335 in the District Court of Harris County, Texas 125th Judicial District. Provided
       deposition testimony regarding the rebuttal of plaintiff’s expert’s economic damages reports in
       personal injury case.
      Gary Adams v. American Optical Corporation, Coast Holdings Incorporated, 3M Holdings, and
       Mine Safety Appliances Company.
       Civil Action No. 2:16-cv-00027-JPJ-P M S in the Circuit Court for Wise County, Virginia. Provided
       deposition testimony regarding plaintiff’s economic damages in personal injury case.
      Steve and Rhonda Devillier v. Chevron Pipeline Drilling Co., Shamrock Vacuum Services, Inc., Point
       to Point Directional Drilling, Inc., and Duphil, Inc.
       Cause No. 17DCV0390 in the District Court of Chambers County, Texas 344th Judicial District. Provided
       deposition testimony regarding Plaintiff’s lost profits.
   •   Oswerl Wells v. Melvin Vega, and Horizon Freight System, Inc.
       Cause No. 2017-39471 in the District Court of Harris County, Texas 152nd Judicial District. Provided
       deposition testimony for the defense regarding the plaintiff’s economic damages in personal injury
       case.
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                       Page 21 of 27 PageID 1141

                                               Exhibit B-2




Kevin R. Kozlowski, CFE
                                                   Manager, Forensics and Litigation Services

Kevin R. Kozlowski, CFE, has over seven years of experience in forensics and litigation services. He
has experience with engagements in various areas, including personal injury, wrongful death,
employment disputes, commercial disputes, divorce, bankruptcy and valuation. Kevin regularly
performs economic damages analysis, lost profit analysis, business interruption analysis, fraudulent
transfer and solvency analysis, prepares written expert reports, creates trial demonstratives and
provides litigation consulting. He is also experienced in quantifying and evaluating loss claims and
economic damages, evaluating complex data sets resulting from allegations of breach of
contract, employee and officer misconduct, breach of fiduciary duty and misuse of corporate
funds. His experience varies across a wide range of industries, including construction, health care,
energy, oil and gas, insurance, agriculture and others. Kevin is a member of the Association of
Certified Fraud Examiners (ACFE) national chapter and Houston chapter, as well as the National
Association of Forensic Economics (NAFE). He earned his Bachelor of Science degree in
accounting from the University of Houston-Clear Lake and currently meets continuing professional
eductation requirements of Association of Certified Fraud Examiners.

Professional Experience
      More than seven years of experience in forensics and litigating services
      Experienced with engagements in various areas, including personal injury, wrongful death,
       employment disputes, commercial disputes, divorce, bankruptcy and valuation
      Specialized in economic damages analysis and modeling pertaining to personal injury, wrongful
       death and wrongful termination
      Experienced in quantifying and evaluating loss claims and economic damages, evaluating
       complex data sets resulting from allegations of breach of contract, employee and officer
       misconduct, breach of fiduciary duty and misuse of corporate funds
      Regularly performs economic damages analysis, lost profits analysis, business interruption analysis,
       fraudulent transfer and solvency analysis, preparing written expert reports, creating trial
       demonstratives and providing litigation consulting
      Experienced assisting in the preparation for expert witness testimony, preparation for mediation,
       trial and arbitration
      Experienced in a wide variety of disciplines and industries, including construction, health care,
       energy, oil and gas, insurance, farming/agriculture and others

Professional Involvement and Recognition
      Member, Association of Certified Fraud Examiners (ACFE), national chapter and Houston chapter
      Member, National Association of Forensic Economics (NAFE)

Education and Certifications
      Certified Fraud Examiner (CFE), Association of Certified Fraud Examiners
      Bachelor of Science, accounting, University of Houston-Clear Lake
      Currently meets continuing professional education requirements of Association of Certified Fraud
       Examiners
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                     Page 22 of 27 PageID 1142




 November 13, 2020

 Steven Augustine
 Thompson, Coe, Cousins & Irons, LLP
 One Riverway, Suite 1400
 Houston, Texas 77056

 Re:    Justin Moore and Judith Moore v. DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety
        USA, Capital Safety Group, and DBI/SALA; SafeWorks, LLC d/b/a Power Climber Wind; and
        Power Climber BVBA d/b/a Power Climber Wind

 Dear Mr. Augustine:

 This engagement letter confirms that Thompson, Coe, Cousins & Irons, LLP (“you” and “your”), as
 attorney for your client, DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety USA, Capital
 Safety Group, and DBI/SALA (“Your Client”), has retained Weaver and Tidwell, L.L.P. (“Weaver”,
 “we”, “us”, and “our”) to provide professional services in the above-referenced matter on behalf
 of Your Client. You will determine the scope of work to be performed and requirement for any
 appearance in court or deposition. Work product prepared by us for this engagement will be
 submitted directly to you.

 Weaver will not be performing attest services as defined by the American Institute of Certified
 Public Accountants (“AICPA”) and therefore the services do not include the compilation, review,
 or audit of financial records or financial statements. In conducting our research or reaching our
 conclusions, we may rely on representations by you and Your Client’s employees.

 Your client has authorized you to request services from Weaver on Your Client’s behalf. Weaver is
 not required to obtain approval from Your Client prior to providing services requested by you. It is
 our understanding you will keep Your Client apprised of the nature and progress of our services
 and the related fees. Weaver’s communications with you will discharge Weaver’s client
 communication responsibilities as described in Statement on Standards for Forensic Services No. 1
 promulgated by the AICPA.

 Challenges to Our Opinions

 You agree to promptly notify Weaver of any legal proceeding challenging the basis, opinion or
 testimony of Weaver professional(s) assigned to this engagement. The notice provided by you
 following the assertion of any objection, motion or other legal proceeding in the nature of a
 challenge to the admissibility or basis of the expert work of a Weaver professional shall be in writing
 and include the style of the case, the case number, and court in which the challenge has been
 asserted, as well as the nature of the challenge. Weaver reserves the right to take all steps
 necessary to respond to any challenge to the Weaver professional’s opinion or testimony,
 including interceding on the Weaver professional’s behalf with written motion and briefing, and
 you and Your Client agree to cooperate with Weaver to facilitate Weaver’s response. Such efforts
 by Weaver though will not be taken on your behalf or otherwise supplant efforts which you may
 decide are appropriate and necessary to protect your interests or those of Your Client.




                                                                                    Weaver and Tidwell, L.L.P.
                                                                        CPAs AND ADVISORS | WEAVER.COM
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                  Page 23 of 27 PageID 1143
Thompson, Coe, Cousins & Irons, LLP
November 13, 2020

Page 2 of 6

Fees and Our Invoices

Our fee is based upon the complexity of the work to be performed and the tasks required. We will
bill at the flat hourly rate of $310.

We recognize that responsibility for the payment of our invoices resides with Your Client and we
will not look to you for the payment of our fees and expenses on this engagement. Your Client
agrees to its obligation to pay Weaver for services rendered.

We attempt to travel on our own time; however, travel required during normal business hours will
be billed at the above rates. In addition, we will bill for out-of-pocket expenses incurred such as
travel expenses, parking, copies, postage, etc.

Prior to starting any work on this engagement Weaver requires receipt of a retainer in the amount
of $3,000 (the “Retainer”). The Retainer will be held and applied against Weaver’s final invoice
related to this engagement. The Retainer is not an estimate of our fee on this engagement.

We will invoice periodically (usually monthly) for services rendered and any out-of-pocket
expenses incurred. Any questions concerning the correctness or accuracy of any of our invoices
must be communicated to us in writing within thirty (30) days of the invoice date. Any claim not
made within that period shall be deemed waived.

Payment is due immediately upon receipt of our invoice. Weaver will add a late charge to any
invoices that are not paid within 30 days after receipt of the invoice. The late charge will be
assessed at 1% per month on the unpaid balance commencing thirty (30) days after the date
shown on the invoice. Weaver reserves the right to stop work or decline to issue reports or provide
testimony in the event of an unpaid balance in excess of the Retainer.

The obligation to pay for our services exists whether arising from your request or if otherwise
identified by Weaver during the course of this engagement and is not contingent on the results
obtained as we do not warrant or predict results or the final outcome of the engagement.

Ethical Conflict Resolution

We provide services to many attorneys, companies, and individuals in various industries and
geographic locations, including services of a similar nature to this engagement. We have
reviewed the information you have provided to us about the parties and related persons and
entities participating or connected to this engagement and we are not aware of any conflicts of
interests which would impact our ability to perform the requested services. You agree to inform us
if there is a change or addition of any parties or related persons and entities—including
attorneys—participating or connected to this engagement. We reserve the right to withdraw from
this engagement if, in our professional judgment, our continued involvement in this engagement
would be inappropriate due to a conflict of interest.

In the unlikely event that circumstances occur which we in our sole discretion believe could create
a conflict with either the ethical standards of our firm or the ethical standards of our profession in
continuing our engagement, we may suspend our services until a satisfactory resolution can be
achieved or we may resign from the engagement. We will notify you of such conflict as soon as
practicable, and we will discuss with you any possible means of resolving the conflict prior to
suspending our services.
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                        Page 24 of 27 PageID 1144
Thompson, Coe, Cousins & Irons, LLP
November 13, 2020

Page 3 of 6

Documentation and Confidentiality

If our documentation is subject to a protective order or confidentiality agreement, you agree to
provide a copy of such to us. We agree to abide by such orders which we are provided a copy
of or any such agreements which we sign.

The documentation we prepare pertaining to and in support of this engagement, along with any
resulting work product, is our property and constitutes confidential information. If we are requested
to make the documentation available to regulators, government agencies, peer reviewers, or
other outside parties, we will notify you before producing any documents in response to the
request (unless prohibited by law or direction of law enforcement). Unless access to the requested
documentation is required by law, regulation, or court order, we will comply with your direction as
to the disclosure of the confidential information and will assist you in any efforts you may take to
protect the confidentiality of the documentation, at your or Your Client’s expense.

No (i) disclosure of our work product from this engagement or any portion, abstract, or summary
thereof or (ii) reference to us, shall be made orally or in writing (including without limitation by inclusion
or reference in a discovery response, motion, or reply) without our prior written consent and that of
the professional signing the work product (if applicable); except where compelled by a court. To
the extent disclosure of our work product is permitted, it shall only be made in the original, complete,
and unaltered form provided by us with all restrictive legends and other agreements intact.

All documents provided by you that we do not need to retain in our files will be returned to you if
requested in writing within ninety (90) days of completion of this engagement. We reserve the right
to destroy the documents if there are no instructions from you within ninety (90) days of the
completion of the engagement.

Limitations on Liability and Indemnifications
The parties do not intend this engagement or engagement letter to be for the benefit of any third-
party. Unless you inform us in writing, we are not aware of the identity of any third-parties to which
any of our work product will be supplied and we do not anticipate any such third-parties’ reliance
upon our professional services unless expressly stated herein.

During the course of the engagement, we may communicate via fax, email, or other electronic
mechanism. Please be aware that communication in those mediums contains a risk of misdirected
or intercepted communications. Any request to limit such transmissions or use a more secure
means of communication must be made in writing.

You and Your Client hereby release, indemnify, and hold us and our partners, employees, and
contractors, and each of their heirs, executors, personal representatives, successors and assigns
(“Our Representatives”) harmless from and against any liability and costs, including related
liabilities, losses, damages, costs, expenses, and attorneys’ fees, resulting from: (i) knowing
misrepresentations to us by any party or the officers, employees, or others acting or purporting to
act on their behalf, (ii) disclosure of our work product to anyone not a party to this engagement
letter for which we did not give prior written consent, and (iii) interception, unintentional disclosure,
unauthorized use, or failed delivery of electronic communications transmitted or received by us in
connection with this engagement.
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                     Page 25 of 27 PageID 1145
Thompson, Coe, Cousins & Irons, LLP
November 13, 2020

Page 4 of 6

Our and Our Representatives’ total aggregate liability pertaining to this engagement and
engagement letter to you (or Your Client, successors, or permitted assigns) shall be limited to one
(1) times the amount of our fees (excluding any reimbursable expenses) that party paid to us for
the services in question. In no event shall we or Our Representatives be liable for indirect,
incidental, consequential, special, multiple, exemplary, or punitive losses or damages—even if
advised of their possible existence.

You and Your Client agree to only look to the limited liability partnership, Weaver and Tidwell,
L.L.P., for satisfaction of any claim or cause of action arising from this engagement or engagement
letter. In no event will our partners, directors, employees, or agents be liable to you for any liability,
damages, expenses, or losses of any nature, caused by or resulting from the engagement,
engagement letter, or use of our work product.

All limitations on liability and indemnifications contained herein shall apply to the fullest extent
permissible by applicable laws, regardless of the cause of action (whether contract, negligence,
or otherwise), except as finally determined to have resulted solely from our fraud, gross
negligence, or willful misconduct.

Dispute Resolution Procedure Including Jury Waiver
The parties agree that no claim arising out of or relating to this engagement or engagement letter
shall be filed more than two years after the earlier of the termination of this engagement or the
date of the delivery of our work product in question, if any. This limitation applies and begins to
run even if you have not suffered any damage or loss, or have not become aware of the existence
or possible existence of a dispute.

Any dispute between the parties arising from or relating to this engagement or engagement letter
shall, if negotiations and other discussions fail, be first submitted to mediation before resorting to
litigation. The parties agree to conduct any mediation in good faith and make reasonable efforts
to resolve any dispute by mediation. If the parties are unable to agree upon a mediator, either
party may invoke the mediation service of the American Arbitration Association (AAA) in
accordance with the provisions of the Commercial Mediation Procedures then in effect. The
parties agree to conduct the mediation in Houston, Texas or another mutually agreed upon
location, and each party shall bear its own expenses, including attorney’s fees and costs, except
for the fees of the mediator which shall be borne equally by the parties.

This engagement letter and all disputes between the parties shall be governed by, resolved, and
construed in accordance with the laws of the State of Texas, without regard to conflict-of-law
principles. Any action arising out of or relating to this engagement or engagement letter shall only
be brought in, and each party agrees to submit and consent to the exclusive jurisdiction of, the
federal or state courts situated in Tarrant County, Texas.

Each party hereby irrevocably waives any right it may have to trial by jury in any proceeding
arising out of or relating to this engagement or this engagement letter.

Whenever possible, this engagement letter shall be interpreted in such a manner as to be effective
and valid under applicable laws, regulations, or published interpretation, but if any term of this
engagement letter is declared illegal, unenforceable, or unconscionable, that term shall be
severed or modified and the remaining terms of the engagement letter shall remain in force. The
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                 Page 26 of 27 PageID 1146
Thompson, Coe, Cousins & Irons, LLP
November 13, 2020

Page 5 of 6

parties agree that the court should modify any term declared to be illegal, unenforceable, or
unconscionable in a manner that will retain the intended term as closely as possible.

Miscellaneous

We may at times provide you with documents marked as drafts. You and Your Client understand
that those documents are for your review purposes only and do not constitute our final opinions.
You should not distribute or rely upon those documents.

We inform you that we have non-CPA licensees who may provide services pertaining to this
engagement.

We do not provide legal advice or services, and you should refer to appropriate counsel for
advice or services of that nature.

This engagement letter sets forth all of the agreed upon terms and conditions of our engagement
with respect to the matters covered herein, and supersedes any that may have come before. This
engagement letter may not be amended or modified except by further writing signed by all the
parties.

                                      [Intentionally Left Blank]
Case 6:19-cv-00038-H Document 56-11 Filed 11/16/20                Page 27 of 27 PageID 1147
Thompson, Coe, Cousins & Irons, LLP
November 13, 2020

Page 6 of 6

We appreciate the opportunity to assist you and look forward to working with you and your team.

Sincerely,




WEAVER AND TIDWELL, L.L.P.

Please sign and return a copy of this letter.

By signing below, Thompson, Coe, Cousins & Irons, LLP indicates acknowledgment of, and
agreement with, the arrangements for our engagement as described herein, including each
party’s respective responsibilities, and the signatory also represents that they have been
authorized to execute this agreement.

Thompson, Coe, Cousins & Irons, LLP



By:

Printed Name:

Title:

Date:

By signing below, DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety USA, Capital Safety
Group, and DBI/SALA indicates acknowledgement of the arrangements for our engagement as
described herein, including each party’s respective responsibilities, and further agrees to those
obligations and agreements specific to DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety
USA, Capital Safety Group, and DBI/SALA reflected herein, including those in the sections titled
Fees and Our Invoices, Limitations on Liability and Indemnifications, and Dispute Resolution
Procedure including Jury Waiver.

DB Industries, LLC d/b/a 3M Fall Protection, Capital Safety USA, Capital Safety Group, and DBI/SALA
(“Your Client”)



By:

Printed Name:

Title:

Date:
